             Case 1:18-cv-12147-ALC Document 12 Filed 03/11/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

STEPHEN YANG,                                                                :     Case No. 1:18-cv-12147

                                                  Plaintiff,                 :
                    -against-
                                                                             :     NOTICE OF APPEARANCE
NBCUNIVERSAL MEDIA, LLC,
                                                                             :
                                                  Defendant.
                                                                             :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          PLEASE TAKE NOTICE that the undersigned hereby appears as attorney of record on

behalf of Defendant NBCUniversal Media, LLC in the above-captioned matter and requests that

copies of all notices, pleadings and other papers in this matter be served upon the undersigned.


Dated: New York, New York
       March 11, 2019
                                                               SATTERLEE STEPHENS LLP

                                                               By: _/s/ Mark Lerner_________________
                                                                     Mark Lerner
                                                               230 Park Avenue, Suite 1130
                                                               New York, NY 10169
                                                               Tel: (212) 818-9200

                                                               Attorneys for Defendant NBCUniversal Media, LLC




3168624_1
